DETAILED ACTION
In response to the Amendments filed on January 14, 2021, no claims were are amended; and claim 15 is cancelled. Currently, claims 1-3, 5-10, and 12-14 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 5, 2021 was filed after the mailing date of the Notice of Allowance on January 13, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on January 14, 2021.  These drawings are accepted.

Specification
The amendments to the specification filed on January 14, 2021 are accepted.



Response to Amendment
In response to the amendments to the specification and the replacement drawings as noted by applicant on pg. 4 of the Remarks filed on January 14, 2021, the previous objections to the drawings are hereby withdrawn.

REASONS FOR ALLOWANCE
Claims 1-3, 5-10, and 12-14 are still allowed as explained in the Notice of Allowance dated January 13, 2021. Moreover, it is noted that while Briend, cited on the IDS dated February 5, 2021, discloses a gas control module with an inlet port, three electrovalves, a vent, and an outlet, Briend also does not disclose all of the specifics of the invention as required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JENNA ZHANG/Primary Examiner, Art Unit 3783